Title: To James Madison from the Inhabitants of St. Clair County, Illinois Territory, 6 September 1811
From: St. Clair County, Illinois Territory Inhabitants
To: Madison, James


Sir—Septr. 6th. 1811.
In approaching the chief Magistrate of our country, we should not do Justice to our feelings, were we to neglect expressing our confidence in his administration, and our sincere respect and esteem for his person. And, although we are situated far from the seat of our National government; and not possessed of the best means of information respecting our National concerns—we humbly conceive, that, at the present crisis when our dearest interests demand such an agreement in political opinion as may ensure weight and efficacy to the general government—silence on the situation of our public affairs might be considered Treason against our individual happiness and the general prosperity of our common country. At a time when unwarrantable aggressions and unprecedented depredations are repeatedly made on our neutral rights, in sequestrations and impressments by the powerful belligerant Nations; and when their emmisaries are taking every advantage of the disaffected part of our community, to sever the union, and to cause the fair fabric of United Columbia to totter and tumble into ruin: It is the interest, and it becomes the duty of every patriotic citizen, of United America, to rally round their Standard pledging their lives and property in support of our Constitution, the delegated authority, and that administration that conducts our National affairs (as we conceive) for the best in this portentous dilemma now before us.
Yet we view with gratitude an allwise providence, presiding over our American affairs, ruling and directing those at the helm of government: So that, notwithstanding that dreadful Vortex of war and devastation into which the nations of Europe are hurled, and which is spreading ruin and blood-shed through all their borders: we have hitherto escaped the dreadful calamity. We therefore assure you, Sir, that we are happy that you, together [with] the united wisdom of the general government, have been enabled to steer clear of any alliance with either of the belligerant powers of the Old World. But at the same time we assure You of our firm support should you be obliged to seek by open war, the just and equal rights of a long injured Nation, who have borne innumerable injuries and insults, from those governments from whom we have not deserved them: And we assure you, Sir, that should a Just war with any Nation, be absolutely necessary, we are willing to support it with our lives and property. And prefering war to an inglorious peace, we stand ready for either event, praying that, that God who overrules all events will still smile on you, and the Nation over whom you preside, and have us all under his holy care and protection. While Addressing you in general terms, we wish to remind you of the precarious situation in which we are placed at this time, by the hostile movements of our Indian neighbors. They having murdered two young men in this neighborhood this season, and dangerou[s]ly wounded two other men, took a young woman prisoner, and plundered a considerable property in horses and household goods. The young woman was afterward, fortunately rescued from her captors by a party of men who pursued, and overtook them before they reached their Village. It appears from the best information we can get, that they do not intend to make any reperation. All which probably, has been communicated from other sources; It is very certain that British emmissaries who are trading within our limits, are instigating the Indians to war with the United States.
We beg leave, Sir, to mention an other local grievance under which we labor, in order that through you, as through a powerful and happy medium we may reach our National legislature. We humbly conceive, sir, that were the public lands given to actual Settlers at a reduced price, and moderately taxed thereafter for a term of time, the industrious poor would have it in their power to become owners of freeholds, and thereby escape a state of Vassalage: and likewise be enabled to raise their families respectably; from which would arise useful citizens. But numbers of us, who now address you (short of some propitious turn of fortune) cannot entertain the pleasing hope of becoming owners of a competent portion of the soil for the ra[i]sing of our families; if the present price is still required in Cash, whilst there is such a scarcity of the circulating medium, which, at present cannot be procured for the produce of this Country. We therefore earnestly wish that some means could be devised without eventually curtailing our National revenue, whereby the poor of this country could be poss[ess]ed (in fee simple) of a small portion of lands. We conclude Sir, with our best wishes for your health and your present and future prosperity. Signed by order of the convention

Robt. McMahan Chairman 
J. Messigner Secy.
